Citation Nr: 1823664	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for a skin rash, dermatitis, and tinea corporis.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

5.  Entitlement to service connection for a heart disability, to include ischemic heart disease, and to include as due to exposure to herbicides.

6.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II. 

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus, type II.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Sister


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1971 to September 1975.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the June 2013 rating decision, the RO denied a compensable rating for a skin rash, dermatitis, and tinea corporis, denied service connection for diabetes mellitus, type II, ischemic heart disease, diabetic retinopathy, erectile dysfunction, and peripheral neuropathy of both lower extremities, and denied the Veteran's request to reopen a claim of pain in the neck, back, and shoulders.  

The Veteran's claim for service connection for ischemic heart disease has been recharacterized as a heart disability to include ischemic heart disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In November 2017, the Veteran and his sister testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  

During the November 2017 hearing, the Veteran testified that he was claiming service connection for a low back disability and not pain in the neck or shoulders.  The Board has recharacterized the issues on the title page accordingly.  

The issues of a compensable rating for a skin rash, dermatitis, and tinea corporis, and service connection for a low back disability and peripheral neuropathy of both lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for pain in the neck, back, and shoulders was denied in an April 2006 rating decision on the basis that the evidence failed to establish a current disability, an injury in service, or a nexus to service.  He was notified of this decision, did not timely disagree with it or submit new and material evidence within one year, and it became final.  

2.  The Veteran's request to reopen his claim for service connection for pain in the neck, back, and shoulders was denied in a September 2010 rating decision on the basis of a lack of new and material evidence.  He requested reconsideration and his request was denied again in a November 2010 rating decision.  He was notified of the November 2010 decision, did not timely disagree with it or submit new and material evidence within one year, and it became final.  

3.  Evidence received since the November 2010 rating decision raises a reasonable possibility of substantiating the claim of service connection for a low back disability.

4.  The Veteran was not exposed to herbicides during his active duty service.

5.  The Veteran's diabetes mellitus, type II, initially manifested many years after separation from service and is not shown to be etiologically related to service.  

6.  The Veteran's ischemic heart disease initially manifested many years after separation from service and is not shown to be etiologically related to service.  

7.  Because the Veteran is not service connected for diabetes mellitus, type II, service connection for diabetic retinopathy as secondary to diabetes mellitus, type II cannot be established.

8.  Because the Veteran is not service connected for diabetes mellitus, type II, service connection for erectile dysfunction as secondary to diabetes mellitus, type II cannot be established.


CONCLUSIONS OF LAW

1.  The November 2010 rating decision is final with regard to the issue of entitlement to service connection for a low back disability.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been received.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  Diabetes mellitus, type II was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

3.  Ischemic heart disease was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

4.  The criteria for service connection for diabetic retinopathy as secondary to diabetes mellitus, type II have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).  

5.  The criteria for service connection for erectile dysfunction as secondary to diabetes mellitus, type II have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Low Back Disability - New and Material Evidence

The Veteran contends that he has a low back disability that is etiologically related to his active duty service.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The RO denied the Veteran service connection for pain in the neck, back, and shoulders in an April 2006 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of the rating decision.  Therefore, the April 2006 rating decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 20.302, 20.1103.  

The basis for the April 2006 denial was a lack of evidence of a current disability, an injury in service, or a nexus to service.  

The RO denied the Veteran's request to reopen his claim for service connection for pain in the neck, back, and shoulders in a September 2010 rating decision.  He requested reconsideration and his claim was denied again in a November 2010 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of the November 2010 rating decision.  Therefore, the November 2010 rating decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 20.302, 20.1103.  

The basis for the November 2010 denial was a lack of new and material evidence.

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in November 2010, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran currently has a low back disability as a result of active duty service.  The evidence that was of record at the time of the November 2010 rating decision included the Veteran's service treatment records, VA treatment records, and private treatment records.  

Since the November 2010 rating decision, VA has received lay statements from the Veteran's sister, son, and former spouse regarding continuity of symptomatology since the Veteran's active duty service.  The Veteran and his sister also testified during the November 2017 hearing regarding continuity of symptomatology.  As the record now contains more evidence pertinent to the issue of a nexus to service than it did in November 2010, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.  

Diabetes Mellitus

The Veteran has a current diagnosis of diabetes mellitus, type II.  He contends that this disability is due to exposure to herbicides during his active duty service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the Veteran's diabetes did not have its onset until decades after the end of his active duty service.  Therefore presumptive service connection is not warranted. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed to herbicides unless there is affirmative evidence to establish that the veteran was not exposed.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases are deemed associated with herbicide exposure under current law.  The list of those diseases includes diabetes mellitus, type II.  38 C.F.R. § 3.309(e).  

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309 (e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309 (e) for herbicide-related diseases is applicable.

The record does not indicate, and the Veteran does not contend, that he ever served in the Republic of Vietnam.  Instead, the Veteran reports, and the record indicates, that he served at Takhli Royal Thai Air Force Base.  

VA has determined that there was use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of direct herbicide exposure on a facts-found basis is extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for service connection of the diseases associated with herbicide exposure.  See M21-1 IV.ii.1.H.7.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.

The Veteran's service personnel records, however, do not note any duties near the air base perimeter.  During the November 2017 hearing, the Veteran testified that he did not serve near the air base perimeter and only crossed it while entering or exiting the base in a bus a few times a week.  He testified that, while entering or exiting the base, he saw rice paddies, but no defoliated areas.  The Veteran also testified that, in his duties in inventory management for a supply squadron, he ate lunch near barrels and drums, some of which were leaking, but there is nothing in the record to indicate that herbicides were stored in that fashion at Takhli Royal Thai Air Force Base or that the Veteran possesses the necessary knowledge to identify the contents of those drums and barrels as herbicides.  He has professed no specialized ability to detect herbicide agents in the environment, outside of labeled containers, and his assertions of exposure are essentially speculative.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  His lay statements alone are not sufficient to establish that exposure to herbicide agents actually occurred.  

For all of the above reasons, the Board finds that it is less likely than not that the Veteran was exposed to herbicides during his active duty service.  

In addition, the record does not reflect, and the Veteran does not contend, that diabetes mellitus had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of diabetes mellitus.  Private treatment records note "new onset" diabetes in June 2005.  During the November 2017 hearing, the Veteran testified that he was diagnosed with diabetes in 2002.  Even that earlier date is more than 25 years after the Veteran's separation from active duty service.  

The only basis the Veteran has raised for service connection for diabetes mellitus, type II is exposure to herbicides and the Board has found that the Veteran was not exposed to herbicides.  The Veteran has not contended that any other injury or illness in service could have caused his diabetes and the Board has found no evidence of onset in service or within several decades thereafter to establish direct service connection.  Because the preponderance of the evidence is thus against finding that the Veteran's diabetes is etiologically related to his active duty service, entitlement to service connection for diabetes mellitus, type II is denied.

Heart Disability

The Veteran has a current diagnosis of ischemic heart disease.  He contends that this disability is due to exposure to herbicides during his active duty service.  As described in detail above, the Board has found that the Veteran was not exposed to herbicides during his active duty service.  

Post-service development of arteriosclerosis, cardiovascular-renal disease, endocarditis, or myocarditis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The record does not reflect, and the Veteran does not contend, that a heart disability had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of a heart disability.  A private treatment record from March 2004 notes a diagnosis of ischemic heart disease.  A private treatment record from June 2005 notes a history of a myocardial infarction in 2001.  Even that earlier date is more than 25 years after the Veteran's separation from active duty service.  Therefore presumptive service connection is not warranted.

The only basis the Veteran has raised for service connection for a heart disability is exposure to herbicides and the Board has found that the Veteran was not exposed to herbicides.  The Veteran has not contended that any other injury or illness in service could have caused his heart disability and the Board has found no evidence of onset in service or within several decades thereafter to establish direct service connection.  Because the preponderance of the evidence is thus against finding that the Veteran's ischemic heart disease is etiologically related to his active duty service, entitlement to service connection for a heart disability is denied.

Diabetic Retinopathy and Erectile Dysfunction

The Veteran contends that he has diabetic retinopathy and erectile dysfunction as a result of his diabetes mellitus, type II.  As stated above, the Board has denied service connection for diabetes mellitus, type II.  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the second element of a secondary service connection claim is not met, as the Veteran's diabetes mellitus, type II is not service-connected.  

No theory of service connection other than secondary has been reasonably raised by the record or asserted by the Veteran.  The evidence of record does not show that diabetic retinopathy or erectile dysfunction are related to service or any incident of service, and the Veteran has submitted no evidence or argument to support that theory of entitlement.  Therefore, the Board will limit its discussion to the secondary theory of entitlement.  Robinson v. Peake, 21 Vet. App. 545 (2008).

Because granting service connection on the basis that a claimed disability is secondary to a disability that is not itself service-connected is, by definition, impossible, service connection is not warranted for diabetic retinopathy or erectile dysfunction as secondary to diabetes mellitus, type II.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  

Entitlement to service connection for diabetes mellitus, type II is denied. 

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for diabetic retinopathy is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

The Veteran was last afforded a VA examination for his service-connected skin disabilities in May 2013.  The examiner noted that the Veteran's skin disabilities affected less than five percent of his total body area but did not describe the amount of his exposed body area that was affected.  In addition, during the November 2017 hearing, the Veteran testified that his skin disabilities affected his entire body "[f]rom head to toe."  The record thus raises the possibility that the Veteran's skin rash, dermatitis, and tinea corporis could now be more severe than the May 2013 examination report reflects.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A remand for a new examination is thus warranted.  

VA must provide an examination with regard to a claim for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's service treatment records note a low back injury in January 1975.  The Veteran contends that he currently has a low back disability that is a result of this injury.  During his August 1975 separation examination, the Veteran reported recurrent back pain.  During a September 1983 VA examination, the Veteran also reported recurring back pain since his in-service injury.  Multiple lay statements from the Veteran and others have attested to continuity of symptomatology since this injury.  The record as it stands is not sufficient for the Board to adjudicate this claim.  A VA examination is necessary.  

During the November 2017 hearing, the Veteran's representative contended that the Veteran's neuropathic symptoms in his lower extremities might be due to radiculopathy instead of or in addition to diabetic neuropathy.  The peripheral neuropathy claims are therefore inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating them until the low back claim has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his skin rash, dermatitis, and tinea corporis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of skin rash, dermatitis, and tinea corporis.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's November 2017 testimony regarding the nature and severity of his service-connected skin disabilities.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided must be explained. 

2.  Schedule the Veteran for an examination with an appropriate clinician for his low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that began during active service or is related to an incident of service, including a January 1975 low back injury.

The examiner must also provide an opinion as to whether the Veteran's neurologic symptoms in both lower extremities are due to radiculopathy.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a. Treatment records from January and February 1975 discussing a low back injury, 

b. The Veteran's report of recurring back pain during his August 1975 separation examination,

c. The Veteran's report during a September 1983 VA examination of recurring back symptoms since his in-service injury,

d. Lay statements received in September 2012 from the Veteran's sister, son, and former spouse regarding continuity of symptoms,

e. Testimony from the Veteran and his sister during the November 2017 hearing regarding continuity of symptoms since service.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  

If the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


